CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Execution Version

 

Exhibit 10.17

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) is made effective as of the 13 day of
August, 2014 (the “Effective Date”), by and between bluebird bio, Inc., a
Delaware corporation having its principal place of business at 150 Second
Street, Third Floor, Cambridge, MA 02141 (“Bluebird”), and Biogen Idec MA Inc.,
a Massachusetts corporation having its principal place of business at 225 Binney
Street, Cambridge, MA 02142 (“Biogen”).  Bluebird and Biogen may, from
time-to-time, be individually referred to as a “Party” and collectively referred
to as the “Parties”.

RECITALS

WHEREAS, Biogen Controls the Licensed Patent Rights (hereinafter defined); and

WHEREAS, Bluebird wishes to obtain, and Biogen wishes to grant, certain licenses
under the Licensed Patent Rights on the terms and conditions set forth herein.

NOW, THEREFORE, the Parties, intending to be legally bound hereby, agree as
follows:

1.

DEFINITIONS

 

1.1.

“Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party.  For the purpose of
this definition, “control” shall refer to: (a) the possession, directly or
indirectly, of the power to direct the management or policies of an entity,
whether through the ownership of voting securities, by contract or otherwise; or
(b) the ownership, directly or indirectly, of fifty percent (50%) or more of the
voting securities of such entity.

 

1.2.

“Applicable Laws” means all applicable laws, statutes, rules, regulations and
guidelines, including all good manufacturing practices and all applicable
standards or guidelines promulgated by the appropriate Regulatory Authority.

 

1.3.

“BCMA” means B-Cell Maturation Antigen.

 

1.4.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks located in New York, New York are authorized or required by law
to remain closed.

 

1.5.

“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

 

1.6.

“Calendar Year” means any twelve (12) month period commencing on January 1.

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

1.7.

“COM IP” means (a) the patents and patent applications listed on Schedule A
attached hereto; and (b) (i) all continuations, divisionals, renewals and
continuations-in-part (to the extent the claims thereof are entirely supported
by one or more of the patents and patent applications listed on Schedule A to
which it claims priority) claiming priority to the patents and patent
applications described in clause (a), (ii) any other subsequent filings in any
country worldwide claiming priority to the patents and patent applications
described in clause (a) (to the extent the claims thereof are entirely supported
by one or more of the patents and patent applications listed on Schedule A to
which it claims priority); and (iii) all letters of patent granted with respect
to any of the foregoing and patents of addition, restorations, extensions,
supplementary protection certificates, registration or confirmation patents,
reissues and re-examinations of any of the foregoing described in clauses (b)(i)
and (b)(ii), each of the foregoing (b)(i) through (b)(iii), to the extent (x)
Biogen or its Affiliates Controls such patents and patent applications and (y)
such patents and patent applications have claims Covering Licensed Products then
in Development or Commercialization within the Field. 

 

1.8.

“Commercialize” or “Commercialization” means to manufacture for sale, market,
promote, otherwise offer for sale, distribute, and sell.

 

1.9.

“Commercially Reasonable Efforts” means [***].  

 

1.10.

“Control” or “Controlled” means, with respect to any Intellectual Property
Rights, the legal authority or right (whether by ownership, license or otherwise
other than pursuant to this Agreement) of a Party or any of its Affiliates to
grant a license or a sublicense of or under such Intellectual Property Rights to
the other Party without breaching the terms of any agreement with a Third
Party.  For clarity, if a Party or any of its Affiliates only can grant a
license or sublicense to Intellectual Property Rights, or provide access to a
material or document, of a limited scope due to an encumbrance imposed by a
Third Party, “Control” or “Controlled” shall be construed to so limit the
license or sublicense to such Intellectual Property Rights or the provision of,
or provision of access to, such materials or documents (as applicable).  

 

1.11.

“Cover”, “Covering” or “Covered” means, with respect to a given Licensed Product
in a given country in the Territory, that, in the absence of ownership of or a
license granted under a Valid Claim, the research, Development, manufacture,
Commercialization, use, import, offer for sale or sale of such Licensed Product
in such country would infringe such Valid Claim (or, in the case of a claim that
has not yet issued, would infringe such claim if it were to issue without
modification).

-2-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

1.12.

“Develop” or “Development” means to conduct research and development activities
(including related manufacturing activities) under conditions designed to yield
data suitable for inclusion in, or otherwise necessary to support, an
application for Regulatory Approval of a Licensed Product by a Regulatory
Authority within the Territory. 

 

1.13.

“Distributor” means a Third Party, other than a Third Party to which any
sublicense hereunder is granted, that (a) purchases any Licensed Products in
finished form from Bluebird or any of its Affiliates or sublicensees with the
intent or purpose of reselling such Licensed Products; and (b) has the right to
Commercialize such Licensed Products in one or more regions.

 

1.14.

“EMA” means the European Medicines Agency, or any successor agency thereto.

 

1.15.

“EU” means the European Union member states as of the applicable time during the
Term.

 

1.16.

“FDA” means the United States Food and Drug Administration, or a successor
federal agency thereto.

 

1.17.

“Field” means all human diagnostic, therapeutic and prophylactic uses in [***]

 

1.18.

“First Clinical Trial” means the first human clinical trial of a Licensed
Product.

 

1.19.

“First Commercial Sale” means with respect to a Licensed Product, the first sale
for use or consumption of the Licensed Product following receipt of Regulatory
Approval for such Licensed Product in a country in the Territory.

 

1.20.

“GAAP” means the generally accepted accounting principles in the United States,
consistently applied.

 

1.21.

“IND” means: (a) an investigational new drug application filed with the FDA for
authorization for the investigation of a Licensed Product; or (b) any foreign
equivalents as filed with the applicable Regulatory Authorities in other
countries or regulatory jurisdictions in the Territory, as applicable.

 

1.22.

“Intellectual Property Rights” means all trade secrets, copyrights, Patent
Rights, Trademarks, moral rights, know-how and any and all other intellectual
property or proprietary rights now known or hereafter recognized in any
jurisdiction.

 

1.23.

“Licensed Patent Rights” means collectively, the COM IP and MOT IP.

 

1.24.

“Licensed Product” means [***].

 

1.25.

“MAA” means (a) a Marketing Authorization Application for a Licensed Product
filed with (i) the EMA under the centralized European procedure (including

-3-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

amendments and supplements thereto) or (ii) a Regulatory Authority in any
country in the EU if the centralized European procedure is not used to obtain
Regulatory Approval of such Licensed Product; or (b) any other equivalent or
related Regulatory Filing, such as a Type II variation, to gain Regulatory
Approval of a Licensed Product in any country in the EU. 

 

1.26.

“MOT IP” means (a) the patents and patent applications listed on Schedule B
attached hereto; and (b) (i) all continuations, divisionals, renewals and
continuations-in-part (to the extent the claims thereof are entirely supported
by one or more of the patents and patent applications listed on Schedule B to
which it claims priority) claiming priority to the patents and patent
applications described in clause (a), (ii) any other subsequent filings in any
country worldwide claiming priority to the patents and patent applications
described in clause (a) (to the extent the claims thereof are entirely supported
by one or more of the patents and patent applications listed on Schedule B to
which it claims priority); and (iii) all letters of patent granted with respect
to any of the foregoing and patents of addition, restorations, extensions,
supplementary protection certificates, registration or confirmation patents,
reissues and re-examinations of any of the foregoing described in clauses (b)(i)
and (b)(ii), each of the foregoing (b)(i) through (b)(iii), to the extent (x)
Biogen or its Affiliates Controls such patents and patent applications and (y)
such patents and patent applications have claims Covering Licensed Products then
in Development or Commercialization within the Field.

 

1.27.

“NDA” means: (a) a new drug application filed with the FDA for authorization for
marketing the Licensed Product; or (b) any of its foreign equivalents as filed
with the applicable Regulatory Authorities in other countries or regulatory
jurisdictions in the Territory, as applicable.

 

1.28.

“Net Sales” means [***]

 

1.29.

“Patent Rights” means the rights and interests in and to issued patents and
pending patent applications in any country, jurisdiction or region (including
inventor’s certificates and utility models), including all provisionals,
non-provisionals, substitutions, continuations, continuations-in-part,
divisionals, renewals and all patents granted thereon, and all reissues,
reexaminations, extensions, confirmations, revalidations, registrations and
patents of addition thereof, including supplementary protection certificates,
PCTs, pediatric exclusivity periods and any foreign equivalents to any of the
foregoing.

 

1.30.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

-4-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

1.31.

“Phase III Clinical Trial” means a human clinical trial of a Licensed Product
which is intended to be a pivotal trial for obtaining Regulatory Approval, or
otherwise is designed and conducted according to 21 C.F.R. §312.21(c), as
amended, or its equivalent, as appropriate, in foreign jurisdictions. 

 

1.32.

“Regulatory Approval” means, with respect to a Licensed Product in any country
or regulatory jurisdiction, any approval registration, license or authorization
that is required by the applicable Regulatory Authority to market and sell such
Licensed Product in such country or regulatory jurisdiction.  

 

1.33.

“Regulatory Authority” means any governmental agency or authority responsible
for granting Regulatory Approvals for a Licensed Product in the Territory.

 

1.34.

“Regulatory Exclusivity” means any rights or protections which are recognized,
afforded or granted by any Regulatory Authority in any country or region of the
Territory in association with the Regulatory Approval of a Licensed Product in
the Field, providing such Licensed Product: (i) a period of marketing
exclusivity during which a Regulatory Authority that recognizes, affords or
grants such marketing exclusivity shall refrain from either reviewing or
approving a marketing authorization application or similar regulatory submission
submitted by a Third Party seeking to market a product containing the same
active pharmaceutical ingredient as such Licensed Product; or (ii) a period of
data exclusivity during which a Third Party seeking to market a product
containing the same active pharmaceutical ingredient as such Licensed Product is
precluded from either referencing or relying upon, without an express right of
reference from the dossier holder, such Licensed Product’s clinical dossier or
relying on previous Regulatory Authority findings of safety or effectiveness
with respect to such Licensed Product to support the submission, review or
approval of a marketing authorization application or similar regulatory
submission before the applicable Regulatory Authority.  

 

1.35.

“Regulatory Filings” means, with respect to a Licensed Product, any submission
to a Regulatory Authority of any appropriate regulatory application, including,
without limitation, any IND, any NDA, any submission to a regulatory advisory
board, any marketing authorization application (including any MAA), any BLA
(biologics license application) and any supplement or amendment thereto.

 

1.36.

“Related Party” means any of a Party’s Affiliates and permitted sublicensees.

 

1.37.

“ROFO Field” means [***].

 

1.38.

“Royalty Term” means, on a Licensed Product-by-Licensed Product and country-by
country basis, the period commencing on the First Commercial Sale of such
Licensed Product in such country and expiring upon the later of: [***].  

-5-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

1.39.

“T-Cell” means any of the lymphocytes that mature in the thymus and have the
ability to recognize specific peptide antigens presented by major
histocompatibility complex antigens through the receptors on their cell surface.
 

 

1.40.

“Territory” means worldwide.

 

1.41.

“Third Party” means any Person other than a Party or an Affiliate of a Party.

 

1.42.

“Trademarks” means all registered and unregistered trademarks, service marks,
trade dress, trade names, logos, insignias, domain names, symbols, designs, and
combinations thereof.

 

1.43.

“Valid Claim” means either: (a) a claim of an issued and unexpired patent
included within the Licensed Patent Rights, which has not been permanently
revoked or declared unenforceable or invalid by an unreversed and unappealable
or unreversed and unappealed decision of a court or other appropriate body of
competent jurisdiction and which has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination,
disclaimer or otherwise; or (b) a claim of a pending patent application included
within the Licensed Patent Rights, which claim was filed in good faith and has
not been cancelled, withdrawn, abandoned or finally disallowed without the
possibility of appeal or refiling of such application.  

 

1.44.

Additional Definitions.  Each of the following definitions is set forth in the
Section indicated below:

Definition

Section

Agreement

Preamble

Annual 5-Year Forecast

5.1.6(b)

Bankruptcy Code

13.4

Bankruptcy Event

13.4

Biogen

Preamble

Biogen Indemnitees

11.1

Bluebird

Preamble

Bluebird Indemnitees

11.2

Bluebird Withholding Tax Action

5.3.2

Cap

12.2

CDA

17.11

Change in Control

17.1

Claims

11.1

Confidential Information

9.1

Combination Product

1.28

Deductions

1.28

Defense Action

8.1

-6-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Definition

Section

Developed IP

7.2

Effective Date

Preamble

Fees

6.1.1

Force Majeure Event

17.4

government

10.3

Government Official

10.3

Gross Sales

1.28

Indemnified Party

11.3

Indemnifying Party

11.3

Milestone Event

5.1.2

Milestone Payment

5.1.2

Party(ies)

Preamble

Recipients

9.2

Relevant Records

6.1.1

Restricted Information

14.2

ROFO Exercise Notice

4.1

ROFO Exercise Period

4.1

ROFO Notice

4.1

Term

13.1

Third Party Infringement

8.1

 

2.

LICENSE GRANT, Exclusivity

 

2.1.

License Grant.  Subject to the terms and conditions of this Agreement, Biogen
hereby grants to Bluebird a co-exclusive (with Biogen), sublicensable (subject
to Section 2.2), royalty-bearing right and license under the Licensed Patent
Rights to research, Develop, manufacture, Commercialize, use, import, offer for
sale and sell the Licensed Products in the Field in the Territory.  

 

2.2.

Bluebird Sublicense Rights.  Bluebird may sublicense the rights granted to it by
Biogen under this Agreement (a) to any of its Affiliates or Celgene Corporation
or any of its Affiliates, in each case without Biogen’s prior approval, or (b)
to any other Third Party upon Biogen’s prior written approval, which approval
shall not be unreasonably withheld or delayed.  Any and all sublicenses shall be
subject to the following requirements:

 

2.2.1.

All sublicenses shall be subject to and consistent with the terms and conditions
of this Agreement and shall: (a) preclude the assignment of such sublicense
without the prior written approval of Biogen, (b) include Biogen as an intended
third party beneficiary under the sublicense with the right to enforce the terms
of such sublicense, and (c) preclude the granting of further sublicenses in
contravention with the terms and conditions of

-7-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

this Agreement.  In no event shall any sublicense relieve Bluebird of any of its
obligations under this Agreement. 

 

2.2.2.

Except for any sublicenses to an Affiliate of Bluebird or Celgene Corporation,
prior to the execution of any sublicense agreement (including any further
sublicense by an existing sublicensee), Bluebird shall provide to Biogen a draft
of the proposed sublicense agreement and Biogen shall approve, disapprove or
require modifications to such proposed sublicense agreement, which approval,
disapproval or required modifications shall be communicated to Bluebird within
[***] by Biogen, or, if Biogen does not provide any such communication within
such [***] period, such proposed sublicense agreement shall be deemed to have
been approved by Biogen.

 

2.2.3.

Bluebird shall furnish to Biogen a true and complete copy of each sublicense
agreement and each amendment thereto, within [***] after the sublicense or
amendment has been executed.

 

2.3.

Retained Rights.  Bluebird acknowledges and agrees that Biogen retains, on
behalf of itself and its Affiliates, all rights in the Licensed Patent Rights
other than those specifically granted to Bluebird in Section 2.1, including,
subject to Section 2.5, the right to practice the Licensed Patents in the Field
in the Territory.  As between Biogen and Bluebird, Biogen will exclusively own
the results of any use of the Licensed Patent Rights by Biogen not in violation
of this Agreement and, subject to Section 4, will have no obligation under this
Agreement to disclose or license to Bluebird any developments or Intellectual
Property Rights that may arise with respect to such uses.

 

2.4.

No Additional Rights.  Nothing in this Agreement shall be construed to confer
any rights upon Bluebird by implication, estoppel, or otherwise as to any active
pharmaceutical ingredients, compounds, products, technology or Intellectual
Property Rights of Biogen or its Affiliates other than the rights under the
Licensed Patent Rights expressly granted herein.  

 

2.5.

Exclusivity.  During the Term, Biogen shall not grant any rights under the
Licensed Patent Rights to a Third Party to Develop or Commercialize Licensed
Products in the Field in the Territory, except that Biogen may grant any such
rights to any Third Party acting on behalf of Biogen in such Development or
Commercialization, including contract research organizations, contract
manufacturing organizations and distributors.

-8-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3.

DEVELOPMENT, MANUFACTURING, REGULATORY AND COMMERCIALIZATION 

 

3.1.

Development.  Bluebird shall itself, or through its Affiliates or sublicensees,
use Commercially Reasonable Efforts to Develop Licensed Products in the Field in
the Territory, and Bluebird shall undertake all Development activities at its
sole expense.  Without limiting the foregoing, in connection with its efforts to
Develop Licensed Products, Bluebird shall bear all responsibility and expense
for filing Regulatory Filings in Bluebird’s name and obtaining Regulatory
Approval for Licensed Products in the Field in the Territory.

 

3.2.

Commercialization.  

 

3.2.1.

Bluebird shall itself, or through its Affiliates, sublicensees or Distributors,
use Commercially Reasonable Efforts to Commercialize the Licensed Products in
the Field throughout the Territory in those countries in which Regulatory
Approval has been obtained for the marketing of the Licensed Products, it being
understood that Bluebird, in the exercise of such Commercially Reasonable
Efforts, may determine to not seek Regulatory Approval for and Commercialize the
Licensed Product in certain countries in the Territory.  Bluebird shall
undertake such activities at its sole expense and shall have sole
decision-making authority with respect to such activities.

 

3.2.2.

Prohibition on Sales Outside of the Field.  To the extent permitted by
Applicable Laws in each country in the Territory, Bluebird shall not, and shall
ensure that its Related Parties agree not to, Commercialize any Licensed Product
outside of the Field in the Territory or provide or sell Licensed Product for or
to any Third Party if Bluebird or its Related Party knows or has reason to
believe that such Third Party, either directly or indirectly, will provide or
sell such Licensed Product for use outside of the Field in the
Territory.  Biogen shall be a third party beneficiary of any agreements between
or among Bluebird and its Related Parties with respect to such restriction, with
the right to enforce such agreements.  Bluebird shall provide Biogen with a copy
of the relevant sections of each such agreement promptly after the execution
thereof.

 

3.3.

Reporting.  [***]

 

3.4.

Manufacturing.  Subject to Section 2.2, Bluebird shall have the sole right to
manufacture, or have manufactured, Licensed Products for use in the Field in the
Territory, and it shall be entitled to use, and to sublicense the manufacturing
rights under the Licensed Patent Rights, for such purposes.  Bluebird shall be
responsible for all aspects of manufacturing of Licensed Products.  

-9-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4.

Right of First Offer  

 

4.1.

If at any time during the Term and [***], Biogen seeks to grant rights to a
Third Party under the Licensed Patent Rights to Develop or Commercialize one or
more Licensed Products for the ROFO Field in any country in the Territory, then
before granting such rights, Biogen shall provide Bluebird with written notice
thereof (such notice, the “ROFO Notice”).  In the event that Bluebird wishes to
exercise its right of first offer with respect to the ROFO Field for all of the
countries in the Territory, it shall do so in writing (the “ROFO Exercise
Notice”) no later than [***] after Bluebird’s receipt of the ROFO Notice (the
“ROFO Exercise Period”).

 

4.2.

Upon Biogen’s receipt of the ROFO Exercise Notice, this Agreement shall be
amended promptly as follows:

 

(a)

the definition of “Field” shall be amended to include the ROFO Field;

 

(b)

as a result of updating the definition of “Field” pursuant to the foregoing
clause (a), Net Sales of Licensed Products in the ROFO Field in the Territory
shall be included in the aggregate annual Net Sales of Licensed Products for
royalty calculation purposes pursuant to Sections 5.1.3(a) and 5.1.3(b);

 

(c)

a new provision shall be added pursuant to which Bluebird shall pay to Biogen an
upfront payment of [***] with respect to the ROFO Exercise Notice for the ROFO
Field within [***] after the effective date of the amendment;

 

(d)

[***]; and

 

(e)

any additional terms as may be agreed by the Parties with respect to the
addition of the ROFO Field shall be included in this Agreement.  

 

4.3.

If Bluebird notifies Biogen that it elects not to exercise such right or fails
to respond during the ROFO Exercise Period, Biogen shall thereafter have no
further obligation to Bluebird with respect to the ROFO Field and may enter into
a definitive agreement granting a Third Party, a license or other right under
the Licensed Patent Rights to Develop or Commercialize one or more Licensed
Products in the ROFO Field.

-10-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

5.

PAYMENT TERMS 

 

5.1.

Payment Terms.

 

5.1.1.

Upfront Payment.  In partial consideration of the licenses and rights granted to
Bluebird hereunder, Bluebird shall pay to Biogen [***] within ten (10) days
after the Effective Date. Such payment shall be non-refundable and
non-creditable.    

 

5.1.2.

Milestone Payments.  Bluebird shall notify Biogen as soon as practicable upon
(and in any event within ten (10) days after) achievement of each of the
following events by Bluebird or its Affiliates or sublicensees (each such event,
a “Milestone Event”).  In further consideration of the licenses and rights
granted to Bluebird, within [***] after achievement of each Milestone Event set
forth below, Bluebird shall pay to Biogen the corresponding non-creditable and
non-refundable milestone payment (each, a “Milestone Payment”). If any Milestone
Payment has not been paid by the time that the subsequent (based on the row
numbers in the table below) Milestone Event is achieved, then all unpaid earlier
Milestone Payments will be due and payable on the due date for payment of the
Milestone Payment for such subsequent Milestone Event, and Bluebird shall pay to
Biogen all such unpaid earlier Milestone Payments in addition to the Milestone
Payment for such subsequent Milestone Event on such due date.  

 

(a)

Development Milestone Events.

Row

Milestone  Event

Milestone Payment

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

(b)

For the avoidance of doubt and except as set forth in Section 4.2(d): (i) each
Milestone Payment shall be payable only once upon the first achievement of the
applicable Milestone Event for a Licensed Product in the Field [***]; and (ii)
satisfaction of a Milestone Event by a sublicensee or assignee of, or Third
Party retained by, Bluebird or its Affiliates shall be deemed to have been
satisfied by Bluebird for purposes of this Section 5.1.2.

 

5.1.3.

Calculation of Royalties. In consideration of the licenses and rights granted to
Bluebird hereunder, Bluebird shall pay to Biogen in accordance

-11-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

with Section 5.1.4(b) the royalties set forth in Sections 5.1.3(a) and 5.1.3(b),
as applicable, with respect to aggregate annual Net Sales of Licensed Products
in the Field in the Territory during the applicable Royalty Term.  

 

(a)

Royalty in countries of the Territory where there is no Valid Claim that Covers
the Licensed Product. Bluebird shall pay Biogen a royalty of [***] of aggregate
annual Net Sales of Licensed Products in the Field in countries of the Territory
where there is no Valid Claim included in the Licensed Patent Rights in such
countries that Covers such Licensed Products.

 

(b)

Royalty in countries of the Territory where there is a Valid Claim that Covers
the Licensed Product.  Bluebird shall pay Biogen a royalty on Net Sales of
Licensed Products in the Field in countries of the Territory where there is a
Valid Claim included in the Licensed Patent Rights in such countries that covers
such Licensed Products calculated as the percentages of the applicable portion
of annual Net Sales of Licensed Products in the Field in the Territory set forth
in the table below.

Annual Net Sales of Licensed Products in the Field in the Territory

Royalty Rate to be applied to Net Sales from countries where there is a Valid
Claim

[***]

[***]

[***]

[***]

[***]

[***]

 

For example, if (a) annual Net Sales of Licensed Products in the Field in
countries without a Valid Claim are $700 million and (b) annual Net Sales of
Licensed Products in the Field in countries with a Valid Claim are $1.2 billion,
the royalties under Sections 5.1.3(a) and 5.1.3(b) would be calculated as
follows:

[***].

 

5.1.4.

Royalty Reports and Payments.  Commencing with the beginning of the first
Royalty Term and thereafter during the Term, on a Calendar Year-by-Calendar Year
basis and with respect to each Calendar Quarter of such Calendar Year, within
[***] after the end of the applicable Calendar Quarter, Bluebird shall:

-12-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(a)

provide to Biogen a report of gross sales (including any foreign exchange rates
used) and Net Sales of Licensed Products (detailing all Deductions) in the Field
in the Territory for such Calendar Year broken down by Calendar Quarter on an
aggregate and country-by-country basis, which Net Sales shall include Net Sales
for such Calendar Quarter and Net Sales for each of the previous Calendar
Quarters in such Calendar Year, as applicable, and including lists of countries
that fall under each of Sections 5.1.3(a) and 5.1.3(b), with calculations of
aggregate annual Net Sales under each of Sections 5.1.3(a) and 5.1.3(b); and 

 

(b)

pay to Biogen the royalties due under Section 5.1.3(a) and Section 5.1.3(b) with
respect to such Net Sales for such Calendar Quarter.

 

5.1.5.

Payment Reduction in the event of [***].

[***]  

 

5.2.

Payment Method.  

 

5.2.1.

Currency.  With respect to Net Sales invoiced in U.S. dollars, the Net Sales and
the amounts due for royalties under Section 5.1.3 will be expressed in U.S.
dollars.  With respect to Net Sales invoiced in a currency other than U.S.
dollars, payments will be calculated based on amounts converted to U.S. dollars
using currency exchange rates for the Calendar Quarter for which remittance is
made for such royalties.  [***]

 

5.2.2.

Method of Payment.  All payments from Bluebird to Biogen shall be made by wire
transfer in U.S. Dollars to the credit of such bank account as may be designated
by Biogen in writing to Bluebird.  Any payment which falls due on a date which
is not a Business Day may be made on the next succeeding Business Day.

 

5.3.

Taxes.

[***]

6.

RECORDS; AUDIT RIGHTS

 

6.1.

Relevant Records.

 

6.1.1.

Relevant Records.  Bluebird shall keep, and will cause each of its Affiliates or
sublicensees, as applicable, to keep, accurate books and records of accounting
for the purpose of calculating all payments due to  Biogen under Section 5.1
(such payments, collectively the “Fees” and

-13-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

such books and records, collectively the “Relevant Records”).  For the [***]
following the end of the Calendar Year to which each will pertain, such Relevant
Records will be kept by Bluebird or such Affiliate or sublicensee at each of
their principal place of business. 

 

6.1.2.

Audit Request.  At the request of Biogen, Bluebird shall, and, shall cause each
of its Affiliates or sublicensees to, permit Biogen and its representatives
(including an independent auditor), at reasonable times and upon reasonable
notice, to examine the Relevant Records.  Such examinations may not (a) be
conducted for any Calendar Year more than [***] after the end of such Calendar
Year; (b) be conducted more than once in any [***] period; or (c) be repeated
for any Calendar Year.  Such audit shall be requested in writing at least [***]
in advance, and shall be conducted during Bluebird’s normal business hours and
otherwise in manner that minimizes any interference to Bluebird’s business
operations.

 

6.1.3.

Audit Fees and Expenses.  Biogen shall bear any and all fees and expenses
incurred by it in connection with any such audit of the Relevant Records;
provided, however, in the event an audit reveals an underpayment by Bluebird of
more than [***] as to the period subject to the audit, Bluebird shall reimburse
Biogen for any reasonable and documented out-of-pocket costs and expenses of the
audit within [***] after receiving invoices thereof.

7.

INTELLECTUAL PROPERTY RIGHTS

 

7.1.

Pre-existing IP.  Subject only to the rights expressly granted to the other
Party under this Agreement, each Party shall retain all rights, title and
interests in and to any Intellectual Property Rights that are owned, licensed or
sublicensed by such Party prior to or independent of this Agreement.

 

7.2.

Developed IP.  Bluebird shall own all rights, title and interests in and to any
Intellectual Property Rights that are conceived solely by Bluebird, its
Affiliates or sublicensees following the Effective Date (collectively,
“Developed IP”).

 

7.3.

Patent Prosecution and Maintenance of Licensed Patent Rights.  

 

7.3.1.

Prosecution and Maintenance of MOT IP.  

 

(a)

Subject to the rights of any Third Party with respect to the MOT IP, Biogen
shall, at its expense and discretion, be responsible for prosecuting (including
in connection with any reexaminations, oppositions and the like) and maintaining
the MOT IP in the Territory.  If Biogen files patent applications claiming
priority to the patent listed in Schedule B subsequent to the Effective Date,

-14-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Biogen shall make a determination in good faith as to whether such applications
have claims that constitute MOT IP.  If Biogen determines that such applications
have claims that constitute MOT IP, then Biogen shall provide Bluebird drafts of
any material filings or responses to be made to relevant patent offices which
are related to such MOT IP, within a reasonable amount of time in advance of
submitting such filings or responses to permit Bluebird an opportunity to review
and comment thereon. Biogen shall consider in good faith the reasonable comments
made by Bluebird with respect to the MOT IP, provided that Biogen does not
reasonably determine such comments to be detrimental to the prosecution or
enforcement of any Patent Rights owned or Controlled by Biogen or the rights of
any Third Party with respect to the MOT IP. 

 

(b)

If Biogen elects to abandon the prosecution or maintenance of the MOT IP in any
country in the Territory or as a PCT application (and does not elect to file one
or more new patent applications claiming priority to such MOT IP), then unless
Biogen has a good faith reasonable basis for determining that such prosecution
or maintenance not be continued by either Party, Biogen will promptly (but not
less than thirty (30) days before any action is required) provide Bluebird with
written notice, and will permit Bluebird, at Bluebird’s sole discretion and
expense, to continue prosecution or maintenance of any such MOT IP in the
applicable country of the Territory, subject to the rights of any Third Party
with respect to such MOT IP and provided that Bluebird shall consult with Biogen
with respect to the prosecution or maintenance of such Patent Rights by
Bluebird, including: (i) allowing Biogen a reasonable opportunity and reasonable
time to review and comment regarding such drafts before any applicable filings
are submitted to any relevant patent office or governmental authority, (ii)
reflecting any reasonable comments offered by Biogen in any filings submitted by
Bluebird to any relevant patent office or governmental authority and (iii) not
taking any position with respect to such Patent Rights that would be reasonably
likely to adversely affect the scope, validity or enforceability of any other
Patent Rights being prosecuted or maintained by Biogen without the prior written
consent of Biogen, which consent shall not be unreasonably withheld, delayed or
conditioned.

-15-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

7.3.2.

Prosecution and Maintenance of COM IP.   

 

(a)

Biogen shall be responsible for prosecuting (including in connection with any
reexaminations, oppositions and the like) and maintaining the COM IP in the
Territory, and subject to Section 5.1.5, the Parties shall share equally the
costs and expenses in connection with such prosecution and maintenance.  Biogen
shall provide Bluebird drafts of any material filings or responses related
thereto to be made to relevant patent offices, within a reasonable amount of
time in advance of submitting such filings or responses to permit Bluebird an
opportunity to review and comment thereon. Biogen shall reflect any such
reasonable comments with respect to COM IP, provided that in each case Biogen
does not reasonably determine such comments to be detrimental to the prosecution
or enforcement of any Patent Rights owned or Controlled by Biogen.

 

(b)

If Biogen elects to abandon the prosecution or maintenance of any COM IP in any
country in the Territory or as a PCT application (and does not elect to file one
or more new patent applications claiming priority to such COM IP), then unless
Biogen has a good faith reasonable basis for determining that such prosecution
or maintenance not be continued by either Party, Biogen will promptly (but not
less than thirty (30) days before any action is required) provide Bluebird with
written notice, and will permit Bluebird, at Bluebird’s sole discretion and
expense, to continue prosecution or maintenance of such COM IP  in the
applicable country of the Territory; provided that Bluebird shall consult with
Biogen with respect to the preparation, filing, prosecution and maintenance of
such Patent Rights by Bluebird, including: (i) allowing Biogen a reasonable
opportunity and reasonable time to review and comment regarding such drafts
before any applicable filings are submitted to any relevant patent office or
governmental authority, (ii) reflecting any reasonable comments offered by
Biogen in any filings submitted by Bluebird to any relevant patent office or
governmental authority and (iii) not taking any position with respect to such
Patent Rights that would be reasonably likely to adversely affect the scope,
validity or enforceability of any other Patent Rights being prosecuted and
maintained by Biogen without the prior written consent of Biogen, which consent
shall not be unreasonably withheld, delayed or conditioned.

-16-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8.

ACTUAL OR THREATENED INFRINGEMENT, DISCLOSURE OR MISAPPROPRIATION. 

 

8.1.

Notification.  Each Party shall promptly notify the other Party in writing of
its becoming aware of (a) any actual or threatened infringement,
misappropriation or other violation or challenge to the validity, scope or
enforceability by a Third Party of any Licensed Patent Rights in the Field
(“Third Party Infringement”); or (b) initiation by a Third Party of an
opposition proceeding against any Licensed Patent Rights in the Field, or
initiation by Bluebird of an opposition against a Third Party  related to the
Licensed Patent Rights in the Field or any allegation by a Third Party that
Intellectual Property Rights owned by it are infringed, misappropriated or
violated by the Development, Commercialization or research, develop, make, have
made, use, sell, offer for sale, market, distribute, import, export or otherwise
exploit any Licensed Product in the Field (“Defense Action”).

 

8.2.

Third Party Infringements.  

[***]

 

8.3.

Defense Actions.  [***]

9.

CONFIDENTIALITY

 

9.1.

Definition.  “Confidential Information” means the terms and provisions of this
Agreement and other proprietary information and data of a financial, commercial
or technical nature that the disclosing Party or any of its Affiliates has
supplied or otherwise made available to the other Party or its Affiliates, which
are disclosed in writing or orally, including with respect to Bluebird as the
disclosing Party, Restricted Information and any Bluebird proprietary
information or data in proposed publications or presentations submitted to
Biogen pursuant to Section 14.1.3 or reports submitted pursuant to Section
3.3.  

 

9.2.

Obligations.  During the Term and for five (5) years thereafter, the receiving
Party will (a) protect all Confidential Information of the disclosing Party
against unauthorized disclosure to Third Parties and (b) not use or disclose the
Confidential Information of the disclosing Party, except as permitted by or in
furtherance of exercising rights or carrying out obligations hereunder or for
internal legal, accounting or finance purposes, for the avoidance of doubt,
Biogen may not use Restricted Information in connection with its own research,
Development, manufacture, Commercialization, use, import, or sale of products
covered by the Licensed Patents in the Field in the Territory.  The receiving
Party shall treat all Confidential Information provided by the disclosing Party
with the same degree of care as the receiving Party uses for its own similar
information, but in no event less than a reasonable degree of care.  The
receiving Party may disclose the Confidential Information to its Affiliates, and
their respective

-17-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

directors, officers, employees, subcontractors, sublicensees, consultants,
attorneys, accountants, banks and investors (collectively, “Recipients”) who
have a need-to-know such information for purposes related to this Agreement,
provided that the receiving Party shall hold such Recipients to written
obligations of confidentiality with terms and conditions at least as restrictive
as those set forth in this Agreement. 

 

9.3.

Exceptions to Confidentiality. The obligations under this Section 9 shall not
apply to any information to the extent the receiving Party can demonstrate by
competent evidence that such information:

 

(a)

is (at the time of disclosure) or becomes (after the time of disclosure) known
to the public or part of the public domain through no breach of this Agreement
by the receiving Party or any Recipients to whom it disclosed such information;

 

(b)

was known to, or was otherwise in the possession of, the receiving Party prior
to the time of disclosure by the disclosing Party;

 

(c)

is disclosed to the receiving Party on a non-confidential basis by a Third Party
who is entitled to disclose it without breaching any confidentiality obligation
to the disclosing Party; or

 

(d)

is independently developed by or on behalf of the receiving Party or any of its
Affiliates, as evidenced by its written records, without use or access to the
Confidential Information.

 

9.4.

Permitted Disclosures.

 

9.4.1.

Compliance with Law.  The restrictions set forth in this Section 9 shall not
apply to any Confidential Information that the receiving Party is required to
disclose under Applicable Laws or a court order or other governmental order or
to enforce any Licensed Patent Right under Section 8, provided that the
receiving Party: (a) provides the disclosing Party with prompt notice of such
disclosure requirement if legally permitted; (b) affords the disclosing Party an
opportunity to oppose or limit, or secure confidential treatment for such
required disclosure; and (c) if the disclosing Party is unsuccessful in its
efforts pursuant to Section 9.4.1(b), discloses only that portion of the
Confidential Information that the receiving Party is legally required to
disclose as advised by the receiving Party’s legal counsel.

 

9.4.2.

Biogen Permitted Disclosures.  Notwithstanding the restrictions set forth in
this Section 9, in the event that Biogen wishes to assign, pledge or otherwise
transfer its rights to receive some or all of the Fees payable

-18-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

hereunder, Biogen may disclose to a Third Party Confidential Information of
Bluebird in connection with any such proposed assignment, provided that Biogen
shall hold such Third Parties to written obligations of confidentiality with
terms and conditions at least as restrictive as those set forth in this
Agreement. 

 

9.4.3.

Bluebird Permitted Disclosures.  Notwithstanding the restrictions set forth in
this Section 9, in the event that Bluebird wishes to enter into a sublicense in
accordance with Section 2.2, Bluebird may disclose to a Third Party Confidential
Information of Biogen relating to the Licensed Products in the Field in
connection with any such proposed sublicense, provided that Bluebird shall hold
such Third Parties to written obligations of confidentiality with terms and
conditions at least as restrictive as those set forth in this Agreement.

 

9.4.4.

Disclosure of Agreement Terms.  Notwithstanding the restrictions set forth in
this Section 9, a Party may, without the prior consent of the other Party,
disclose the terms and provisions of this Agreement to any Third Party that is
(a) performing diligence in connection with any permitted Change of Control or
similar transaction or (b) a permitted sublicensee under this Agreement or a
permitted assignee of this Agreement, provided that such Party shall hold such
Third Party to written obligations of confidentiality with terms and conditions
at least as restrictive as those set forth in this Agreement.

 

9.5.

Right to Injunctive Relief.  Each Party agrees that breaches of this Section 9
may cause irreparable harm to the other Party and shall entitle such other
Party, in addition to any other remedies available to it (subject to the terms
of this Agreement), the right to seek injunctive relief enjoining such action.

 

9.6.

Ongoing Obligation for Confidentiality.  Upon expiration or termination of this
Agreement, the receiving Party shall, and shall cause its Recipients to,
destroy, delete or return (as requested by the disclosing Party) any
Confidential Information of the disclosing Party, except for one copy which may
be retained in the confidential files of its legal department for archival
purposes only.

10.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

10.1.

Representations and Warranties by Each Party.  Each Party represents and
warrants to the other Party as of the Effective Date that:

 

(a)

it is a corporation duly organized, validly existing, and in good standing under
the laws of its jurisdiction of formation;

-19-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(b)

it has full corporate power and authority to execute, deliver, and perform under
this Agreement, and has taken all corporate action required by Applicable Laws
and its organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement; 

 

(c)

this Agreement constitutes a valid and binding agreement enforceable against it
in accordance with its terms;

 

(d)

all consents, approvals and authorizations from all governmental authorities or
other Third Parties required to be obtained by such Party in connection with
this Agreement have been obtained; and

 

(e)

the execution and delivery of this Agreement and all other instruments and
documents required to be executed pursuant to this Agreement, and the
consummation of the transactions contemplated hereby do not and shall not: (i)
conflict with or result in a breach of any provision of its organizational
documents; (ii) result in a breach of any agreement to which it is a party that
would impair the performance of its obligations hereunder; or (iii) violate any
Applicable Laws.

 

10.2.

Representations and Warranties by Biogen.

Biogen represents and warrants to Bluebird as of the Effective Date that:

 

(a)

Biogen Controls the Licensed Patent Rights, and is entitled to grant the
licenses specified herein; and

 

(b)

Biogen has not granted to any Third Party any rights or licenses under any of
the Licensed Patent Rights that would conflict with the licenses granted to
Bluebird hereunder.

 

10.3.

Covenants and Representations and Warranties by Bluebird.  

Bluebird represents and warrants as of the Effective Date and covenants
thereafter to Biogen that:

 

(a)

it shall, and shall ensure all Third Parties that it engages, comply with all
Applicable Laws with respect to the performance of its obligations hereunder;

-20-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(b)

without limiting the generality of Section 10.3(a), Bluebird shall comply with
the U.S. Foreign Corrupt Practices Act of 1977 (as modified or amended); 

 

(c)

it has not and will not directly or indirectly offer or pay, or authorize such
offer or payment of, any money, or transfer anything of value, to improperly
seek to influence any Government Official; and

 

(d)

if Bluebird is itself a Government Official, Bluebird represents warrants and
covenants that it has not accepted, and will not accept in the future, such a
payment or transfer.  

As used in this Section 10.3, “Government Official” means: (i) any elected or
appointed government official (e.g., a member of a ministry of health); (ii) any
employee or person acting for or on behalf of a government official, agency, or
enterprise performing a governmental function; (iii) any political party
officer, employee, or person acting for or on behalf of a political party or
candidate for public office; (iv) an employee or person acting for or on behalf
of a public international organization; or (v) any person otherwise categorized
as a government official under local law.  For the purposes of the definition of
“Government Official”, the terms “government” and the correlative term
“governmental” are meant to include all levels and subdivisions of non-U.S.
governments (i.e., local, regional, or national and administrative, legislative,
or executive).

 

10.4.

No Other Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS SECTION 10, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF TITLE, NON-INFRINGEMENT, VALIDITY, ENFORCEABILITY, MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.  ANY INFORMATION PROVIDED BY BIOGEN OR ITS
AFFILIATES IS MADE AVAILABLE ON AN “AS IS” BASIS WITHOUT WARRANTY WITH RESPECT
TO COMPLETENESS, COMPLIANCE WITH REGULATORY STANDARDS OR REGULATIONS OR FITNESS
FOR A PARTICULAR PURPOSE OR ANY OTHER KIND OF WARRANTY WHETHER EXPRESS OR
IMPLIED.

11.

INDEMNIFICATION

 

11.1.

Indemnification by Bluebird.  Bluebird agrees to indemnify, hold harmless and
defend Biogen and its Affiliates, and their respective officers, directors and
employees (collectively, “Biogen Indemnitees”), from and against any Claims

-21-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

arising or resulting from: (a) the Development of a Licensed Product by, on
behalf of or under grant of rights from Bluebird, its Affiliates, subcontractors
or sublicensees; (b) the Commercialization of a Licensed Product by, on behalf
of or under grant of rights from Bluebird, its Affiliates, subcontractors or
sublicensees; (c) any gross negligence or wrongful intentional acts or omissions
of Bluebird, its Affiliates, subcontractors or sublicensees in connection with
this Agreement; (d) breach by Bluebird of any representation, warranty,
obligation or covenant as set forth in this Agreement; or (e) breach by Bluebird
of the scope of the license set forth in Section 2.1.  As used herein, “Claims”
means collectively, any and all Third Party demands, claims, actions and
proceedings (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees). 

 

11.2.

Indemnification by Biogen. Biogen agrees to indemnify, hold harmless and defend
Bluebird and its Affiliates and their respective officers, directors and
employees (collectively, “Bluebird Indemnitees”), from and against any Claims
arising or resulting from: (a) any gross negligence or wrongful intentional acts
or omissions of Biogen, its Affiliates, or subcontractors in connection with
this Agreement; or (b) breach by Biogen of any representation, warranty,
obligation or covenant as set forth in this Agreement.  

 

11.3.

Indemnification Procedure.  In connection with any Claim for which a Party (the
“Indemnified Party”) seeks indemnification from the other Party (the
“Indemnifying Party”) pursuant to this Agreement, the Indemnified Party shall:
(a) give the Indemnifying Party prompt written notice of the Claim; provided,
however, that failure to provide such notice shall not relieve the Indemnifying
Party from its liability or obligation hereunder, except to the extent of any
material prejudice as a direct result of such failure; (b) cooperate with the
Indemnifying Party, at the Indemnifying Party’s expense, in connection with the
defense and settlement of the Claim; and (c) permit the Indemnifying Party to
control the defense and settlement of the Claim; provided, however, that the
Indemnifying Party may not settle the Claim without the Indemnified Party’s
prior written consent, which shall not be unreasonably withheld or delayed, in
the event such settlement materially adversely impacts the Indemnified Party’s
rights or obligations.  Further, the Indemnified Party shall have the right to
participate (but not control) and be represented in any suit or action by
advisory counsel of its selection and at its own expense.

12.

LIMITATION OF LIABILITY

[***]

-22-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

13.

TERM; TERMINATION 

 

13.1.

Term.  The term of this Agreement (the “Term”) shall commence as of the
Effective Date and, unless earlier terminated as expressly provided herein,
shall expire upon the last-to-expire Royalty Term.

 

13.2.

Termination for Cause.  Each Party shall have the right, without prejudice to
any other remedies available to it at law or in equity, to terminate this
Agreement in the event the other Party breaches any of its material obligations
hereunder and fails to cure such breach within [***] of receiving notice
thereof; provided, however, that if such breach is capable of being cured, but
cannot be cured within such [***] period, and the breaching Party initiates
actions to cure such breach within such period and thereafter diligently pursues
such actions, the breaching Party shall have such additional period as is
reasonable to cure such breach, but in no event will such additional period
exceed [***].  Any termination by a Party under this Section 13.2 shall be
without prejudice to any damages or other legal or equitable remedies to which
it may be entitled from the other Party.  For the avoidance of doubt, Bluebird’s
failure to use Commercially Reasonable Efforts to Develop and Commercialize the
Licensed Product shall constitute a material breach by Bluebird under this
Agreement.  

 

13.3.

Termination by Bluebird.  Bluebird may terminate this Agreement at will in its
sole discretion, on not less than [***] prior written notice to Biogen.    

 

13.4.

Termination for a Bankruptcy Event.  Each Party shall have the right to
terminate this Agreement in the event of a Bankruptcy Event with respect to the
other Party.  “Bankruptcy Event” means the occurrence of any of the following:
(a) the institution of any bankruptcy, receivership, insolvency, reorganization
or other similar proceedings by or against a Party under any bankruptcy,
insolvency, or other similar law now or hereinafter in effect, including any
section or chapter of the United States Bankruptcy Code, as amended or under any
similar laws or statutes of the United States or any state thereof (the
“Bankruptcy Code”), where in the case of involuntary proceedings such
proceedings have not been dismissed or discharged within [***] after they are
instituted; (b) the insolvency or making of an assignment for the benefit of
creditors or the admittance by a Party of any involuntary debts as they mature;
(c) the institution of any reorganization, arrangement or other readjustment of
debt plan of a Party not involving the Bankruptcy Code; (d) the appointment of a
receiver for all or substantially all of a Party’s assets; or (e) any corporate
action taken by the board of directors of a Party in furtherance of any of the
foregoing actions.

 

13.5.

Effect of Termination or Expiration.

 

13.5.1.

Upon termination or expiration of this Agreement, (a) Bluebird shall pay to
Biogen [***] Biogen as of the effective date of termination or

-23-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

expiration within [***] following the effective date of termination or
expiration and (b) all licenses under Section 2.1 from Biogen to Bluebird shall
terminate. 

 

13.5.2.

Upon termination of this Agreement, Bluebird shall have the right to sell its
remaining inventory of Licensed Products for a period of up to [***] following
the termination of this Agreement so long as Bluebird has fully paid, and
continues to fully pay when due, any and all Fees owed to Biogen, and Bluebird
otherwise is not in material breach of this Agreement.

 

13.5.3.

A termination of this Agreement will not automatically terminate any sublicense
granted by Bluebird pursuant to Section 2.2 with respect to a Third Party,
provided that (a) such sublicensee is not then in breach of any provision of
this Agreement or the applicable sublicense agreement; (b) Biogen will have the
right to step into the role of Bluebird as sublicensor, with all the rights that
Bluebird had under such sublicense prior to termination of this Agreement
(including the right to receive any payments to Bluebird by such sublicensee
that accrue from and after the date of the termination of this Agreement); and
(c) Biogen will only have those obligations to such sublicensee as Biogen had to
Bluebird hereunder.  Bluebird shall include in any sublicense agreement a
provision in which said sublicensee acknowledges its obligations to Biogen
hereunder and the rights of Biogen to terminate this Agreement with respect to
any sublicensee for material breaches of this Agreement by such sublicensee.

 

13.6.

Survival.  Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing hereunder prior to such expiration or
termination.  Without limiting the foregoing, the provisions of Sections 5.1.7
(Late Payments), 5.2 (Payment Method), 5.3 (Taxes), 6 (Records; Audit Rights),
7.1 (Pre-Existing IP), 7.2 (Developed IP), 9 (Confidentiality), 11
(Indemnification), 12 (Limitation of Liability), 13.5 (Effect of Termination or
Expiration), 14.1.2 (Public Statements), 15 (Bluebird Insurance), 16 (Dispute
Resolution), 17.3 (Governing Law) and 17.8 (Notices) shall survive expiration or
termination of this Agreement.  

14.

PUBLICITY, PUBLICATIONS and restricted access

 

14.1.

Publicity and Publications.

 

14.1.1.

Use of Trademarks.  Neither Party (nor any of its Affiliates or agents) shall
use the Trademarks of the other Party or its Affiliates in any press release,
publication or other form of promotional disclosure without the prior written
consent of the other Party in each instance.

-24-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

14.1.2.

Public Statements.  Except as expressly set forth herein, each Party agrees not
to issue any press release or other public statement or any information relating
to this Agreement, whether written, electronic, oral or otherwise, disclosing
the existence of this Agreement or the terms hereof without the prior written
consent of the other Party; provided, however, that neither Party will be
prevented from complying with any duty of disclosure it may have pursuant to
Applicable Laws or the rules of any recognized stock exchange, including
disclosure of the terms of this Agreement, so long as the disclosing Party
provides the other Party at least [***] prior written notice to the extent
practicable and only discloses information to the extent required by Applicable
Laws or the rules of any recognized stock exchange. 

 

14.1.3.

Publications.  Biogen acknowledges that Bluebird personnel may desire to publish
or present data that is derived from the research, Development or
Commercialization of the Licensed Products in the Field or related to the
Licensed Patent Rights.  No such publication by Bluebird will be submitted and
no such presentation shall be made unless a written copy of such proposed
publication or presentation is submitted to Biogen no later than [***] before
submission for publication or presentation.  Biogen shall provide its comments
with respect to such publications and presentations within [***] after its
receipt of such written copy from Bluebird.  Bluebird shall consider in good
faith all comments made by Biogen, including limitations on disclosure of
Bluebird confidential information requested by Biogen consistent with what
Bluebird would consider normal procedure for its own development
products.  Bluebird will comply with standard academic practice regarding
authorship of scientific publications and recognition of contribution of other
parties in any such publication.

 

14.2.

Restricted Disclosure and Internal Access.  At any time after [***], Bluebird’s
obligation to submit details of Bluebird’s research and Development activities
with respect to the Licensed Products, including specific vector sequences used
in the Licensed Products pursuant to clause (a) or (b) of Section 3.3 or
proposed manuscripts pursuant to Section 14.1.3 (such information, the
“Restricted Information”) shall be limited to submitting such information solely
to Biogen’s intellectual property group, and Biogen shall restrict the access of
any such Restricted Information to Biogen’s intellectual property group;
provided that, notwithstanding the foregoing, (i) Biogen’s intellectual property
group may disclose to other employees and consultants of Biogen information
derived from Restricted Information concerning whether or not Bluebird has
complied with its payment obligations under Section 5.1.2 and Section 5.1.3 and
(ii) the restrictions contained in this Section 14.2 shall not apply in the
event of any dispute under this Agreement.

-25-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

15.

Bluebird INSURANCE 

 

15.1.

Insurance Requirements.  Bluebird shall maintain during the Term and until the
later of: (a) [***] after termination or expiration of this Agreement, or (b)
the date that all statutes of limitation covering claims or suits that may be
instituted for personal injury based on the sale or use of the Licensed Products
have expired, commercial general liability insurance from a minimum “A-” AM
Bests rated insurance company or insurer reasonably acceptable to Biogen,
including contractual liability and product liability or clinical trials, if
applicable, with coverage limits of not less than [***].  Bluebird has the right
to provide the total limits required by any combination of primary and
umbrella/excess coverage.  The minimum level of insurance set forth herein shall
not be construed to create a limit on Bluebird’s liability hereunder.  Such
policies shall name Biogen and its Affiliates as additional insured and provide
a waiver of subrogation in favor of Biogen and its Affiliates.  Such insurance
policies shall be primary and non-contributing with respect to any other similar
insurance policies available to Biogen or its Affiliates.  Any deductibles for
such insurance shall be assumed by Bluebird.

 

15.2.

Policy Notification.  Bluebird shall provide Biogen with original certificates
of insurance (which may be done through the submission of an electronic copy of
such certificate) evidencing such insurance: (a) promptly following execution by
both Parties of this Agreement; and (b) prior to expiration of any one
coverage.  Biogen shall be given at least thirty (30) days written notice prior
to cancellation, termination or any change to restrict the coverage or reduce
the limits afforded.

16.

DISPUTE RESOLUTION  

 

16.1.

General.  Promptly after the written request of either Party, each of the
Parties shall appoint a designated representative to meet in person or by
telephone to attempt in good faith to resolve any dispute that arises under this
Agreement.  If the designated representatives do not resolve the dispute within
[***] of such request, then a senior executive of each Party shall meet in
person or by telephone to review and attempt to resolve the dispute in good
faith. The senior executives shall have [***] to attempt to resolve the
dispute.  If the senior executives cannot resolve such dispute within such
period of time, then the Parties shall each be free to pursue any avenue
available to them under law or equity to resolve the dispute.  If a Party’s
legal rights would be adversely affected as a result of the passage of time that
would occur by participating in the dispute resolution mechanism set forth
above, including the effect of applicable statutes of limitations or time-based
defenses (such as estoppels or laches), such Party may commence legal
proceedings prior to or during the course of such dispute resolution
mechanism.  

 

16.2.

Injunctive Relief.  Notwithstanding the foregoing, in the event of an actual or
threatened breach hereunder, the aggrieved Party may seek equitable relief

-26-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(including restraining orders, specific performance or other injunctive relief)
in any court or other forum, without first submitting to the dispute resolution
procedures set forth in Section 16.1. 

17.

GENERAL PROVISIONS

 

17.1.

Assignment.  [***]  

 

17.2.

Severability.  Should one or more of the provisions of this Agreement become
void or unenforceable as a matter of law, then such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement, and the Parties agree to
substitute a valid and enforceable provision therefor which, as nearly as
possible, achieves the desired economic effect and mutual understanding of the
Parties under this Agreement.

 

17.3.

Governing Law.  This Agreement shall be governed by and construed under the laws
in effect in the Commonwealth of Massachusetts, U.S., without giving effect to
any conflicts of laws provision thereof or of any other jurisdiction that would
produce a contrary result.

 

17.4.

Force Majeure.  Except with respect to delays or nonperformance caused by the
negligent or intentional act or omission of a Party, any delay or nonperformance
by such Party (other than payment obligations under this Agreement) will not be
considered a breach of this Agreement to the extent such delay or nonperformance
is caused by acts of God, natural disasters, acts of the government or civil or
military authority, fire, floods, epidemics, quarantine, energy crises, war or
riots or other similar cause outside of the reasonable control of such Party
(each, a “Force Majeure Event”), provided that the Party affected by such Force
Majeure Event will promptly begin or resume performance as soon as reasonably
practicable after the event has abated.  If the Force Majeure Event prevents a
Party from performing any of its obligations under this Agreement for [***] or
more, then the other Party may terminate this Agreement immediately upon written
notice to the non-performing Party.

 

17.5.

Waivers and Amendments.  The failure of any Party to assert a right hereunder or
to insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.  No waiver shall be
effective unless it has been given in writing and signed by the Party giving
such waiver.  No provision of this Agreement may be amended or modified other
than by a written document signed by authorized representatives of each Party.

 

17.6.

Relationship of the Parties.  Nothing contained in this Agreement shall be
deemed to constitute a partnership, joint venture, or legal entity of any type
between Biogen and Bluebird, or to constitute one Party as the agent of the
other.  

-27-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Moreover, each Party agrees not to construe this Agreement, or any of the
transactions contemplated hereby, as a partnership for any tax purposes.  Each
Party shall act solely as an independent contractor, and nothing in this
Agreement shall be construed to give any Party the power or authority to act
for, bind, or commit the other Party. 

 

17.7.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

 

17.8.

Notices.  All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when:
(a) delivered by hand (with written confirmation of receipt); (b) sent by fax
(with written confirmation of receipt), provided that a copy is sent by an
internationally recognized overnight delivery service (receipt requested); or
(c) when received by the addressee, if sent by an internationally recognized
overnight delivery service (receipt requested), in each case to the appropriate
addresses and fax numbers set forth below (or to such other addresses and fax
numbers as a Party may designate by written notice):

If to Biogen:

 

Biogen Idec

225 Binney Street

Cambridge, MA 02142

Attn: Executive Vice President and General Counsel

Facsimile: (866) 546-2758

 

with a copy to:

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600 U.S.A.

Attn: Marc A. Rubenstein, Esq.

Facsimile: (617) 235-0706

 

If to Bluebird:

 

bluebird bio, Inc.

150 2nd Street

Cambridge, MA 02141

Attn: General Counsel

 

with a copy to:

-28-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Goodwin Procter LLP
53 State Street
Boston, MA 02109-2802
Attn: Michael Bison

 

17.9.

Further Assurances.  Bluebird and Biogen hereby covenant and agree without the
necessity of any further consideration, to execute, acknowledge and deliver any
and all such other documents and take any such other action as may be reasonably
necessary or appropriate to carry out the intent and purposes of this Agreement.

 

17.10.

No Third Party Beneficiary Rights.  Except as expressly provided in this
Agreement, this Agreement is not intended to and shall not be construed to give
any Third Party any interest or rights (including, without limitation, any Third
Party beneficiary rights) with respect to or in connection with any agreement or
provision contained herein or contemplated hereby, except in the case of Section
11, Biogen Indemnitees and Bluebird Indemnitees, as applicable.

 

17.11.

Entire Agreement; Confidentiality Agreement.  This Agreement, together with its
Schedules, sets forth the entire agreement and understanding of the Parties as
to the subject matter hereof and supersedes all proposals, oral or written, and
all other prior communications between the Parties with respect to such subject
matter, including, without limitation, that certain mutual confidentiality
agreement by and between Bluebird and Biogen Idec Inc., dated February 14, 2014
(the “CDA”).  The Parties acknowledge and agree that, as of the Effective Date,
all Confidential Information (as defined in the CDA) disclosed by Biogen or its
Affiliates pursuant to the CDA shall be considered Biogen’s Confidential
Information and subject to the terms set forth in this Agreement.  In the event
of any conflict between a material provision of this Agreement and any Schedule
hereto, this Agreement shall control.

 

17.12.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  An executed signature page of this Agreement
delivered by electronic or facsimile transmission shall be as effective as an
original executed signature page.  

 

17.13.

Cumulative Remedies.  No remedy referred to in this Agreement is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

 

17.14.

Waiver of Rule of Construction.  Each Party has had the opportunity to consult
with counsel in connection with the review, drafting and negotiation of this
Agreement.  Accordingly, any rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

-29-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

17.15.

Headings.  The captions to the several sections hereof are not a part of this
Agreement, but are included merely for convenience of reference only and shall
not affect its meaning or interpretation. 

 

17.16.

Construction.    Except where the context otherwise requires, the use of any
gender herein shall be deemed to be or include the other genders, the use of the
singular shall be deemed to include the plural (and vice versa) and the word
“or” is used in the inclusive sense commonly associated with the term
“and/or”.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include the Person’s successors and
assigns, (c) the words “herein”, “herewith”, “hereof” and “hereunder”, and words
of similar import, shall, unless otherwise stated, be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (d) all
references to “Section” and “Schedule”, unless otherwise specified, are intended
to refer to a Section or Schedule of or to this Agreement.

[Signatures on next page]

 

-30-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives as of the Effective
Date.

 

Biogen Idec MA Inc.

 

bluebird bio, Inc.

By:

/s/ Steven Holtzmann

 

By:

/s/ Jason F. Cole

 

Name: Steven Holtzmann

 

 

Name:  Jason F. Cole

 

Title:    EVP, Corporate Development

 

 

Title:  SVP, General Counsel

 

 

Signature Page to License Agreement

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE A

COM IP

[***]

 

 

A-1

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE B

MOT IP

[***]

 

B-1

 